FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THOMAS BROWER,                                   No. 08-35391

               Petitioner - Appellant,           D.C. No. 6:06-cv-01273-ALA

  v.
                                                 MEMORANDUM *
BRIAN BELLEQUE, Superintendent,
OSP,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ann L. Aiken, Chief District Judge, Presiding

                              Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Oregon state prisoner Thomas Brower appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brower contends that he received ineffective assistance of counsel because

his state trial attorney did not inform him that he was pleading guilty to two ninety-

month sentences to be served consecutively. The state court’s factual

determination that Brower understood that he was pleading to 180 months was not

unreasonable “in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d)(2). Moreover, the state court’s conclusion that Brower had failed

to establish that counsel was ineffective was not “contrary to, or . . . an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). See Strickland v.

Washington, 466 U.S. 668, 687 (1984); see also Hill v. Lockhart, 474 U.S. 52, 59

(1985).

      AFFIRMED.




                                            2                                  08-35391